McCOY, J.
Ln this proceeding the defendant was charged with being the father of' a bastard child, of which one Bertha Gruenig is the mother. On the trial the issue as to- whether or not defendant was the father of said child was submitted to- the jury and answered in the negative. The state then moved for a new trial, on the grounds of errors of law occurring at the trial and excepted to by plaintiff, newly discovered evidence, and disregard of the evidence by the jury, showing' that the jury was unduly influenced by prejudice. This appeal is from the order granting a new trial.
It is contended that the learned trial court abused its discretion in the granting- of said motion. We are of the opinion that the trial court did not abuse its discretion. It will serve no useful purpose to further detail the record. It has been well settled by the former decisions of this court that the granting of a new trial will not be reversed, except in a -clear case of an abuse of discretion. No such showing appears in this case.
The order appeálwl from is therefore affirmed.